Citation Nr: 1441224	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-31 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953.  He died on June [redacted], 2009.  The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2013, a hearing was held before a Veterans Law Judge (VLJ), and a transcript of the hearing testimony is in the claims file.  In August 2014, the appellant was notified (by telephone) that the VLJ who conducted the hearing was no longer employed by the Board.  She stated that she did not wish to have another hearing, and that the Board should proceed with adjudicating her appeal.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  According to his certificate of death, the Veteran died of myelofibrosis, with the underlying causes resulting in death of coronary artery disease (CAD) and a fractured jaw.  

2.  At the time of the Veteran's death, service connection was established for a fractured mandible, rated as noncompensable.  
 
3.  The causes of the Veteran's death were not manifest in service nor diagnosed until many years after separation from service, and are not etiologically related to active service or to his fractured mandible.  


CONCLUSION OF LAW

The cause of the Veteran's death is not attributable to a disability incurred in or aggravated by active duty service or to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the Veteran's death.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  
The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also, in the context of a claim for service connection for cause of death, 
38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

With respect to the cause of death issue on appeal, in August 2009, prior to the initial adjudication of the claims, the RO sent the appellant VCAA notice advising her of the elements to establish service connection for the cause of the Veteran's death.  The notice described the respective duties of VA and the claimant in obtaining evidence.  That letter was compliant with Hupp and Dingess/Hartman, supra.  

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this case, it is unfortunate that the Veteran's service treatment records (STRs) are unavailable.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Post service private and VA records have been obtained and are part of the record.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's STRs and VA outpatient treatment records.  Further, the appellant submitted news articles regarding a potential relationship between myelofibrosis and physical ailments. 

Moreover, the Board requested a Veterans Health Administration (VHA) advisory opinion pursuant to 38 C.F.R. § 20.901(d) (2013) in December 2013.  The VHA opinion was requested by a VA expert with respect to the issue on appeal and was obtained in January 2014.  38 C.F.R. § 3.159(c) (4) (2013).  Cf. DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (a VA opinion is not always necessary in a cause of death claim).  When VA obtains a VA opinion, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full understanding of the Veteran's medical history and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2013).  

The appellant was afforded the opportunity to testify before a VLJ in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2012) requires that the decision review officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for the cause of the Veteran's death.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Cause of Death

In order to establish service connection for the cause of the Veteran's death, the applicable law requires that the evidence show that a disability which was incurred in or aggravated by service either caused or contributed substantially or materially to death.  In this regard, it can be either the immediate or underlying cause, or else be etiologically related.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).  

In order to constitute the principal cause of death, the service-connected disability must be medically determined to have been one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2013).  On the other hand, a contributory cause of death is one not inherently related to the principal cause, but that it contributed substantially or materially; combined to cause death; or assisted in the production of death.  Significantly, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2013).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  However, even in such cases, VA must consider whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013).  

In this case, the Veteran died in June 2009.  According to his death certificate, the primary cause of death was myelofibrosis, with underlying causes of CAD and a fractured jaw.  At the time of his death, he was service-connected for the fractured jaw with a noncompensable rating.  

The appellant submitted a claim in for benefits July 2009, where it has been her primary assertion that the Veteran's fractured jaw caused his death or contributed to an early demise.  Specifically, she asserts that he was unable to eat due to his fractured mandible.  Thus, he did not get the nutrition that he should have.  She points out that his fractured jaw was listed as an underlying cause of death on his death certificate.  His lack of nutrition caused his bodily functions to shut down which resulted in his death.  (See, e.g., the appellant's testimony, pgs, 6-7.)  In the alternative to that argument and in support of her claim, she has submitted medical information obtained from the internet regarding CAD and what causes it to occur, as well as general information regarding primary myelofibrosis, and its causes and symptoms.  Apparently, it is also her contention that these conditions contributed to his death and are of service origin.  

However, based on the medical evidence of record, the Board determines that it is less likely than not that the Veteran's service-connected fractured mandible contributed to the myelofibrosis which caused his death.  In arriving at this conclusion, the Board places great probative value on an opinion by VHA examiner in January 2014.  On that occasion, after a review of the Veteran's claims file, the examiner opined that it was less likely as not that the Veteran's fractured mandible contributed to his myelofibrosis which was ultimately the cause of his death. 

In providing this opinion, the examiner reflected that at the time of death, the Veteran was suffering from complications of refractory myelodysplastic syndrome, including pancytopenia, sepsis, and myocardial infarction.  Prior to his death, he received palliative care under the aegis of hospice following his discharge from the hospital.  

As for rationale to support the opinion provided that was not favorable to the appellant's claim, the doctor noted that progressive bone marrow failure from myelodysplastic syndrome was not influenced by the patient's nutritional status.  Previously, myelodysplastic syndrome was frequently classified as "refractory anemia," meaning that the anemia (and subsequent pancytopenia) was refractory to nutritional manipulation, such as iron or vitamin replacement.  Therefore, the nutritional status of patients would not affect the progression of refractory myelodysplastic syndrome.  It was the doctor's opinion that the Veteran's demise from complications of refractory myelodysplastic syndrome was not significantly affected by his inability to ear properly due to a previously fractured jaw.  

The Board finds that the opinion is of great probative value.  Specifically, the examiner reviewed the claims file, and provided an adequate basis for the opinions rendered.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that any pertinent facts were misstated.  

In addition to the VA examiner's opinion, the Board also notes that none of the Veteran's outpatient treatment records ever suggested such a relationship, nor did a treatment provider ever mention that such a relationship may exist.  The appellant's argument stems from the Veteran's death certificate which listed the Veteran's fractured jaw as an underlying cause of his death.  However, as explained above in a detailed opinion corroborated by the medical evidence, the Veteran's fatal myelodysplastic syndrome was not influenced by his nutritional status.  As such, service connection for the cause of the Veteran's death is not warranted on this basis.  

Finally, although the Veteran's jaw fracture was listed as a factor contributing to the cause of his death, this is not dispositive.  Rather is it is a factor for consideration that must be weighed against the evidence as a whole.  Here, the Board places greater probative value on the VHA opinion over the notation on the Veteran's death certificate.  

Next, service connection for the cause of death may be alternatively warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.304 (2013).  

In those cases, the evidence must show: (1) the existence of a disability at the time of the veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection for certain chronic diseases, including cardiovascular disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In this case, the Veteran's STRs are unavailable, but the appellant does not claim that the Veteran had a bone marrow disease or a cardiovascular disorder during service.  Moreover, post service records do not reflect complaints of, treatment for, or diagnoses of a bone marrow disorder or a cardiovascular disorder, to include hypertension, until many years after service.  Therefore, myelofibrosis or a cardiovascular disorder of any sort was not incurred during active duty service.  

Moreover, the post service evidence does not reflect symptoms related to a bone marrow or cardiovascular disorder for many years after the Veteran left active duty service, long after the presumptive period for service connection for organic heart disease.  In fact, the first indication of either of these conditions was decades after service separation.  Such a large gap in treatment also weighs against a finding that any bone marrow disorder or cardiovascular disorder which contributed to his death is related to service.  Thus, a basis for a grant of service connection on a direct or presumptive basis has not been presented. 

Next, service connection for the cause of the Veteran's death may also be granted when the evidence establishes a medical nexus between active duty service and the cause of his death.  In this case, the Board finds that the weight of the competent evidence does not attribute the cause of the Veteran's death to active duty.  Significantly, none of the competent evidence of record indicates a relationship between the causes of his death and active duty, nor has any treating professional indicated such a relationship.  

The internet information submitted by the appellant as to the claim is not probative evidence.  The information provided is general in nature, and it does not specifically relate to the Veteran's particular case and in particular obviously does not contain any analysis regarding the facts of this case.  As such, this information is noted, but it is of little probative value in the instant case.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, as discussed by the Board above, the Court has held that medical evidence is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As for all aspects of this appeal, the Board has also considered the statements made by the appellant relating the Veteran's death from myelofibrosis and cardiovascular disorders to his service-connected fractured jaw.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

In this case, however, the appellant is not competent to provide testimony regarding the etiology of the disorders that led to the Veteran's death.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of bone marrow disease, falls outside the realm of common knowledge of a lay person.  
See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the unsubstantiated statements made regarding the cause of the Veteran's death are found to lack competency.  Finally, while the appellant is competent to establish the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, she has not asserted that the Veteran has experienced bone marrow or cardiovascular disorders since he was on active duty.  

Although the Board is sympathetic to the appellant's assertions, fully understands her position, and by no means wishes to minimize the service the Veteran provided, the claim for service connection for the cause of the Veteran's death must be denied as the evidence simply does not establish that the causes of death were related to his military service or to his service-connected fractured jaw.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


